Name: Commission Implementing Regulation (EU) No 735/2014 of 4 July 2014 amending for the 216 th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 5.7.2014 EN Official Journal of the European Union L 198/1 COMMISSION IMPLEMENTING REGULATION (EU) No 735/2014 of 4 July 2014 amending for the 216th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 26 June 2014 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add one natural person and one entity to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2014. For the Commission On behalf of the President Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Natural persons: Shekau Mohammed Abubakar (alias (a) Abubakar Shekau; (b) Abu Mohammed Abubakar bin Mohammed; (c) Abu Muhammed Abubakar bi Mohammed; (d) Shekau; (e) Shehu; (f) Shayku; (g) Imam Darul Tauhid; (h) Imam Darul Tawheed). Title: Imam. Function: Leader of Jama'atu Ahlis Sunna Lidda'Awati Wal-Jihad (Boko Haram). Date of birth: 1969. Place of birth: Shekau Village, Yobe State, Nigeria. Nationality: Nigerian. Address: Nigeria. Other information: (a) Physical description: eye colour: black; hair colour: black; (b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 26.6.2014. (2) The following entry shall be added under the heading Legal persons, groups and entities: Ansarul Muslimina Fi Biladis Sudan (alias: (a) Ansaru; (b) Ansarul Muslimina fi Biladis Sudan; (c) Jama'atu Ansaril Muslimina fi Biladis Sudan (JAMBS); (d) Jama'atu Ansarul Muslimina fi Biladis-Sudan (JAMBS); (e) Jamma'atu Ansarul Muslimina fi Biladis-Sudan (JAMBS); (f) Vanguards for the Protection of Muslims in Black Africa; (g) Vanguard for the Protection of Muslims in Black Africa). Address: Nigeria. Other information: (a) Group established in 2012; (b) Operates in Nigeria. Date of designation referred to in Article 2a(4)(b): 26.6.2014.